DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This action is in reply to the communications filed on 06/21/2022.
Claims 1, 9, and 17 have been amended.
Claims 6 and 14 have been canceled.
Claims 1-5, 7-13, and 15-20 are currently pending and have been examined.  

Claim Objections
Claims 1, 9, and 17 are objected to because of the following informalities:

With regards to claims 1, 9, and 17, the limitation “a default product displaying” (claim 1: line 17-18; claim 9: line 21; claim 17: line 21) appears to have a grammatical error. The limitation should likely read “a default product display.”

Appropriate correction is required.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claims recite an abstract idea. The judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Under Step 1 of the Subject Matter Eligibility Test for Products and Processes, the claims must be directed to one of the four statutory categories.  All the claims are directed to one of the four statutory categories (YES). 
Under Step 2A of the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), it is determined whether the claims are directed to a judicially recognized exception.  Step 2A is a two-prong inquiry.
Under Prong 1, it is determined whether the claim recites a judicial exception (YES).  Taking Claim 1 as representative, the claim recites limitations that fall within the certain methods of organizing human activity groupings of abstract ideas, including:
A method for modifying a product display in an ecommerce store, the method comprising: 
receiving, by a computer, a new product that a consumer would like to view on a web browser on a consumer computing device;
identifying, by the computer, a plurality of return features about the new product that might cause the consumer to return the new product after it was purchased, wherein the plurality of return features is determined from analyzing a user profile and from analyzing the return history for the new product, wherein the analyzing of the user profile identifies features that caused the user to return a previous product that is related to the new product, wherein the analyzing the return history of the new products comprises identifying at least one feature that caused the new product to be previously returned;
determining, by the computer, a return probability for the new product, wherein the returned probability is based on the identified plurality of return features;
determining, by the computer, that the return probability is greater than or equal to a threshold value; and
modifying, by the computer, a default product display for the new product to emphasize the identified plurality of return features of the new product, wherein the modifying a default product display includes adding one return feature of the plurality of return features to an important features section in the default product display of the new product, wherein the added return feature was not included in default content of the important features section of the default product display, wherein the added return feature is formatted differently than the default features located in the important features section.
 
Certain methods of organizing human activity include: 
fundamental economic principles or practices (including hedging, insurance, and mitigating risk) 
commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)

The limitation of the features emphasized above, is a process that, under its broadest reasonable interpretation, covers a commercial interaction.  That is, other than reciting that the store is electronic and is viewed on a web browser using a consumer computing device, and the steps are performed by a computer, nothing in the claim elements precludes the steps from practically being performed by people.  For example, “receiving, identifying, determining, determining and modifying” in the context of this claim encompasses marketing, sales activities, and business relations. This is further illustrated in paragraph [0001] of the Specification, discussing the invention being directed toward commerce and product returns.
If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
Under Prong 2, it is determined whether the claim recites additional elements that integrate the exception into a practical application of the exception. This judicial exception is not integrated into a practical application (NO).
The claim recites additional elements beyond the judicial exception(s), including:
A method for modifying a product display in an ecommerce store, the method comprising: 
receiving, by a computer, a new product that a consumer would like to view on a web browser on a consumer computing device;
identifying, by the computer, a plurality of return features about the new product that might cause the consumer to return the new product after it was purchased, wherein the analyzing of the user profile identifies features that caused the user to return a previous product that is related to the new product, wherein the analyzing the return history of the new products comprises identifying at least one feature that caused the new product to be previously returned;
determining, by the computer, a return probability for the new product, wherein the returned probability is based on the identified plurality of return features;
determining, by the computer, that the return probability is greater than or equal to a threshold value; and
modifying, by the computer, a default product display for the new product to emphasize the identified plurality of return features of the new product, wherein the modifying a default product display includes adding one return feature of the plurality of return features to an important features section in the default product display of the new product, wherein the added return feature was not included in default content of the important features section of the default product display, wherein the added return feature is formatted differently than the default features located in the important features section.
  

These limitations are not indicative of integration into a practical application because:
The additional elements of claim 1 are recited at a high level of generality (i.e. as generic computing hardware) such that they amount to nothing more than mere instructions to implement or apply the abstract idea on a generic computing hardware (or, merely use a computer as a tool to perform an abstract idea.)  Specifically, the additional elements of an ecommerce store, a computer and a web browser on a consumer computing device are recited at a high-level of generality (i.e., as a generic processor to execute a generic program) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Further, the additional elements do no more than generally link the use of the judicial exception to a particular technological environment or field of use (such as the internet).  For example, stating that the new product is received by a computer on a web browser on a consumer computing device, only generally links the commercial interactions to a computer environment. Employing well-known computer functions to execute an abstract idea, even when limiting the use of the idea to one particular environment, does not integrate the exception into a practical application.
	Additionally, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to i) reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, ii) apply the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, iii) effect a transformation or reduction of a particular article to a different state or thing, or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Accordingly, the judicial exception is not integrated into a practical application.
	Under Step 2B, it is determined whether the claims recite additional elements that amount to significantly more than the judicial exception.  The claims of the present application do not include additional elements that are sufficient to amount to significantly more than the judicial exception (NO). 
In the case of method claim 1, taken individually or as a whole, the additional elements of claim 1 do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed functions amount to no more than a general link to a technological environment.
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Therefore, claim 1 does not provide an inventive concept and does not qualify as eligible subject matter. 
Claims 9 and 17 are a medium and a system reciting similar functions as claim 1, and do not qualify as eligible subject matter for similar reasons.  
 
Claims 2-5, 7-8, 10-13, 15-16 and 18-20 are dependencies of claims 1, 9 and 17, respectively. The dependent claims do not add “significantly more” to the abstract idea. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. The analysis above applies to all statutory categories of invention.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-4, 9-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited U.S. Patent No. 10,963,812 B1 to Varadarajan in view of previously cited U.S. Patent Application Publication No. 2016/0019626 A1 to Pham.

Regarding Claim 1, Varadarajan discloses a method for modifying a product display in an ecommerce store, the method comprising ((Col 5 Ln 6-25) Other real time recommendations [modifications to the product display page] can be provided while the user is visiting any page of the electronic catalog [ecommerce store] that is used to display a list of recommended items to the user): 
receiving, by a computer, a new product that a consumer would like to view on a web browser on a consumer computing device ((Col 7 Ln 44-52) FIG. 2A depicts an illustrative example of a user interface 200A…user interface 200A depicts an item [new product] detail page, such as a web page or a page displayed by a non-web-based mobile application, [consumer computing device 200A] including a graphical depiction of an item 210, information 220 about the item, and options 240 for a user to purchase the item 210 or save the item 210 to a digital wish list collection [user viewing product 210 to purchase]; see also (Col 12 Ln 1-34));
identifying, by the computer, a plurality of return features about the new product that might cause the consumer to return the new product after it was purchased, wherein the plurality of return features is determined from analyzing a user profile, wherein the analyzing of the user profile identifies features that caused the user to return a previous product that is related to the new product ((Col. 2, Ln. 59-64) Many users tend to shop for their families (e.g. spouses, children) and may occasionally purchase gifts for friends. Thus, a user account may have multiple underlying personas with widely varying sizes, and specific purchases made from the account can be analyzed and linked to one of the personas (Col 8 Ln 6-32) fit and sizing section 260 includes two different recommendations 265A, 265B each presented for a different persona associated with the user account. In the present example, recommendation 265A is presented for a female child persona associated with the user account and recommendation 265B is presented for a female adult persona associated with the account…size is recommended based on a specific purchase six months prior of Hermes Girls' Winged Sneakers in size 2…size 3 recommendation can further be based on whether or not the user returned the Hermes Girls' Winged Sneakers [See figure 2B - size 2 was purchased and returned previously of the ‘Hermes Girl’s Winged Sneakers’ but was returned because it was too small (return feature), buying the ‘Ballet flats’ (new product) in size 3 is recommended so the shoe isn’t returned again, the size is the identified return feature; the different persona sizes represent a plurality of return features]);
modifying, by the computer, a default product display for the new product to emphasize the identified plurality of return features of the new product, wherein the modifying a default product display includes adding one return feature of the plurality of return features to an important features section in the default product display of the new product, wherein the added return feature was not included in default content of the important features section of the default product display, wherein the added return feature is formatted differently than the default features located in the important features section ((Col 8 Ln 49 – Col 9 Ln 13 and Fig. 2B) persona-specific recommendations can be presented or not presented [modify display or not modify display] based on the determined fit suitability between an item [product] and a user account persona; (Col 9, Ln 14-31) To account for the possibility that different purchases within the account were made for different individuals, the user interface may also display an indication of the prior purchases (items) on which the recommendation is based… the user interface may also allow the user to specify that a given purchase was made for a different individual…Once the user specifies that one or more prior purchases should be disregarded, the system may generate and output an updated size recommendation [i.e., the default product display is modified by adding a return feature that is persona specific]; the examiner notes that in Fig. 2B, the returns features are displayed lower on the page and under a different heading, meaning they are formatted differently than the default features in the important features product display; 
Examiner Note: While prior art has been applied, the examiner notes that the phrase “to emphasize the identified plurality of return features” is merely citing intended result of the method.  The claimed invention must result in a procedural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art method is capable of obtaining the intended result, then it meets the claim.). 

But does not explicitly disclose wherein the plurality of return features is determined from analyzing the return history for the new product, wherein the analyzing the return history of the new products comprises identifying at least one feature that caused the new product to be previously returned; determining, by the computer, a return probability for the new product, wherein the returned probability is based on the identified plurality of return features; determining, by the computer, that the return probability is greater than or equal to a threshold value. 
Varadarajan does disclose calculating fit probabilities and confidence intervals for recommending a size to a user based on returns (Col 3 Ln 8-31). 
Pham, on the other hand, teaches 
wherein the plurality of return features is determined from analyzing the return history for the new product, wherein the analyzing the return history of the new products comprises identifying at least one feature that caused the new product to be previously returned ([0021-0022] The return form further includes identification of the merchandise being returned 303 as well as a reason the merchandise is being returned 304 and if the reason is did not fit, as shown in the example, a selection of the body dimension 305 where the misfit occurred and whether the fit was too large or too small 306…The data collection and analysis as shown allows an inference as to whether the particular merchandise is running large or small against expectations for the purchasing populations);
determining, by the computer, a return probability for the new product, wherein the returned probability is based on the identified plurality of return features; determining, by the computer, that the return probability is greater than or equal to a threshold value ([0022] The probability of a return for a particular body type is related to the difference 415 between the mean of body dimension measurement for the purchased merchandise [product] (414 for the small size) and the mean of body dimension measurement for the returned sized 405. That is if the difference 415 is large [greater than the threshold] the recommendation would be to select the nearest next size. If the difference is small then the considered size would be recommended [the difference in measurement helps determine the threshold, if there is a large difference the probability of return is greater than a threshold, and if it is a small difference (between the clothing and the actual body size) than the item is smaller than a threshold and therefore, recommended]; see also [0023], [0024]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, wherein the plurality of return features is determined from analyzing the return history for the new product, wherein the analyzing the return history of the new products comprises identifying at least one feature that caused the new product to be previously returned; determining, by the computer, a return probability for the new product, wherein the returned probability is based on the identified plurality of return features; determining, by the computer, that the return probability is greater than or equal to a threshold value, as taught by Pham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Pham, in order to reduce the number of dissatisfied purchasers and returns (Pham, [0005]).


Regarding Claim 2, Varadarajan and Pham teach the method of claim 1. 
Varadarajan discloses wherein analyzing the user profile comprises: analyzing, by the computer, a first profile associated with the consumer to identify product features that has previously caused the consumer to return products, wherein the first profile includes a consumer purchase history, a shopping history, a comments and reviews, and a return history ((Col 3 Ln 8-31) disclosed fit recommendation systems and techniques for automatically personalizing the relevant fit recommendation on catalog pages [ecommerce store], such as an item [product] detail page visited by a user [consumer]. Such fit recommendations [return feature is an incorrect size, if previous purchase was too small for user system recommends larger size] can be generated using a latent factor generative model that leverages various signals such as past transactions [consumer purchase history], return history [user profile consists of purchase history and return history, this information is used to identify which size fits best, knowing that an incorrect size will likely be returned, see figure 2B and (Col 8 Ln 26-29)]; (Col 4, Ln 22-28) a fit parameter can represent knowledge (or an estimation) of how a purchased item fit the purchasing user mined, for example, from transaction data, user reviews, or feedback solicited from a user [a comments and reviews]; ((Col. 2, Ln. 59-64) Many users tend to shop for their families (e.g. spouses, children) and may occasionally purchase gifts for friends. Thus, a user account may have multiple underlying personas with widely varying sizes, and specific purchases made from the account can be analyzed and linked to one of the personas; (Col 8 Ln 66 – Col 9 Ln 4) persona-specific recommendations can be presented or not presented based on the determined fit suitability between an item and a user account [user profile] persona, preferences of the user account persona mined from logged user behaviors…and persona attributes [shopping history, Examiner notes that Applicant’s specification provides examples of shopping history including information based on a search query, clicking on the sales tab, deals of the day tab, looking at related items]; see also (Col 2 Ln 45-67)).

Regarding Claim 3, Varadarajan and Pham teach the method of claim 2. 
Varadarajan does not explicitly disclose wherein identifying the plurality of return features comprises: analyzing, by the computer, a second profile associated with the new product to identify product features that has caused previous customer who have purchased the new product to return the new product, wherein the second profile includes a product details, a return history for the new product, and a comments and reviews provided by users.
Varadarajan does disclose fit information being mined from user reviews (Col 10 Ln 29-61). 
Pham, on the other hand, teaches wherein identifying the plurality of return features comprises: analyzing, by the computer, a second profile associated with the new product to identify product features that has caused previous customer who have purchased the new product to return the new product, wherein the second profile includes a product details, a return history for the new product, and a comments and reviews provided by users ([0019] measurements include bust, waist, hip, height, weight and others such as inseam, shoe size, hat size all related to the particular merchandise 108 that the purchaser101 wishes to purchase…The purchaser selects a size 106. In this exemplary case the user has selected the Medium size for information. The system provides feedback information 103 regarding the opinion of the fit by other purchasers [second profile] with similar body measurements 104 of the selected size 106 of the same merchandise…feedback information [comments and reviews] is based upon return data [return history] for previously purchased merchandise…feedback is based upon the identical merchandise…[and/or] the feedback is based upon similar merchandise…In the example shown a bar chart is provided indicating that for the particular selected size most other purchasers thought the bust size 109 was too small [product details]…feedback of past purchasers is provided in the form of a bar chart 103…system further provides a suggested choice 107 to the purchaser [first profile]. In one embodiment the suggested size is based upon a multivariate equation fit of the fit opinion data as a dependent variable upon the body measurement data as independent variables with the selected size selected such that the predicted distribution of opinions most nearly cluster around the central line [previous users return information/feedback is integrated into the recommended size guide for the customer]; see also [0022]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, analyzing a second profile associated with the new product to identify product features that has caused previous customer who have purchased the new product to return the new product, wherein the second profile includes a product details, a return history for the new product, and a comments and reviews provided by users, as taught by Pham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Pham, in order to reduce the number of dissatisfied purchasers and returns (Pham, [0005]).



Regarding Claim 4, Varadarajan and Pham teach the method of claim 3. 
Varadarajan does not explicitly disclose wherein the determining the return probability for the new product is based on the analysis of the first profile and the second profile.
Varadarajan does disclose training a machine learning model to calculate user and item sizes and provide fit recommendations with probabilities based on fir parameters and measurements (Col 11 Ln 41-63).
Pham, on the other hand, teaches wherein the determining the return probability for the new product is based on the analysis of the first profile and the second profile ([0020] FIG. 2…shows return data as probability density functions for articles of clothing that come in three different sizes small 203, medium 204 and large 205…The curves represent the probability of return of the article of clothing due to misfit in the body dimension shown in the x-axis 202…The curves in this case represent the probability density for returns 201 as a function of the body dimension 202 for three different sizes of clothing. The area under each of the three curves is 1.0 representing the total probability for all sizes. The curves are generated by recording data for the number of returns as a function of the body dimensions from actual sale and return data…The integrated area under the curve represents the probability the return came from persons with body dimensions as given by the x-axis values. The area under the curve between two points along the x-axis 202 represents the probability the return is from people [second profile] with body dimensions between the two points [graph is mapping out the probability of returns based on previous return (second profile) information]; [0023] FIG. 5…The top curves 503 represents the distributions for purchased products for three different sized merchandise…lower curves 504 is for data from returns of the same merchandise in the same three sizes…curves are a best fit curve to the collected data for sold and returned merchandise. For the large size the area 514 divided by the area 513 multiplied by the total percentage of returned merchandise for the large size represents the estimated probability that purchasers with body size within the region 511 (512 on lower curve) will return large sized merchandise [returns based on second profile]. For medium sized merchandise in the same region the probability are calculated the same using the regions 515 and 516. In one embodiment given the two calculated probabilities a recommendation for the purchaser [first profile] with size within the regions 512 is to purchase that size with the lower probability of return [calculating probability based on comparison of purchaser to previous purchases (first profile to second profile)]; see also [0022], [0025]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, determining the return probability for the new product based on the analysis of the first profile and the second profile, as taught by Pham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Pham, in order to reduce the number of dissatisfied purchasers and returns (Pham, [0005]).

Claim 9 recites a medium comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 10 recites a medium comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 11 recites a medium comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 12 recites a medium comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.


Claim 17 recites a system comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 18 recites a system comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 19 recites a system comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 20 recites a system comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Pham, in further view of previously cited U.S. Patent Application Publication No. 2020/0233898 A1 to Barzelay.

Regarding Claim 5, Varadarajan and Pham teach the method of claim 1. 
Varadarajan discloses a layout modified to include one return feature of the plurality of return features ((Col 8 Ln 49 – Col 9 Ln 13) persona-specific recommendations can be presented or not presented [modify display or not modify display] based on the determined fit suitability between an item [product] and a user account persona; (Col 9, Ln 14-31) To account for the possibility that different purchases within the account were made for different individuals, the user interface may also display an indication of the prior purchases (items) on which the recommendation is based… the user interface may also allow the user to specify that a given purchase was made for a different individual…Once the user specifies that one or more prior purchases should be disregarded, the system may generate and output an updated size recommendation).
However, the combination of Varadarajan and Pham does not explicitly teach wherein the modifying the default product display comprises: rearranging, by the computer, a default layout of images corresponding to the new product by changing the order of the images to emphasize one feature.
Barzelay, on the other hand, teaches wherein the modifying, by the computer, the default product display comprises: rearranging, by the computer, a default layout of images corresponding to the new product by changing the order of the images to emphasize one feature ([0043] FIG. 10 illustrates an example user interface displaying ranked images of the item…FIG. 10 depicts user interface (UI) 1000 presented via web browser [online shopping webpage] 1002…a user may provide a search text string or query 1004 (“Swimsuit with X-back”) [product] similar to the query 918 of FIG. 9…user interface 1000 may be configured to rank the associated images 1006-1012 of item 1014 such that the images (1006 and 1008) with the highest attention score for the attribute in question (X-back) are presented first via the user interface 1000 [images are rearranged based on user information (which is previous search in this case) and are arranged differently than the default (see figure 9)]. In comparison to the associated images 910-916 of item 904 from FIG. 9 [default layout that displays front facing view, see [0042]] which present or display front facing or random order of images which may or may not be relevant to the search context of X-back).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, rearranging a default layout of images corresponding to the new product by changing the order of the images to emphasize one feature, as taught by Barzelay, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Barzelay, in order to reduce frustration of a user and help by optimizing the photos they see to display a specific feature while purchasing a product (Barzelay, [0042]).

Claim 13 recites a medium comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.

Claims 7- 8 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Varadarajan, in view of Pham, in further view of previously cited U.S. Patent No. 10,121,171 B1 to Chang.

Regarding Claim 7, Varadarajan and Pham teach the method of claim 1. 
Varadarajan discloses underlining a return feature (FIG 2B and Col 8 Ln 16-32).
However, the combination of Varadarajan and Pham does not explicitly teach wherein the added feature is a different color than the other features in the important features section.
Chang, on the other hand, teaches wherein the added feature is a different color than the other features in the important features section ((Col 3 Ln 44-64) central service may present the ratings and comments in various manners, such as graphically, numerically, textually, audibly, tactilely, and the like…the component may be illustrated in various colors (e.g., red, yellow, blue, green), indicative of different rating levels or ranges [negative rating (return rating) would be displayed in a different color than positive rating]. Additionally or alternatively, the component may be illustrated graphically to have an enlarged or reduced size that is different than a default size, to draw attention to the component (e.g. when one or more particularly good or bad ratings/reviews are associated therewith). Additionally or alternatively, text on or proximate to the component may be presented having a font type or style that is different than a default font type or style, or the like, to draw attention to the component. In accordance with embodiments, once a component of interest is identified, the component of interest may be presented in a highlighted manner, while a remainder of the item is dimmed or otherwise de-emphasized).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, wherein the added feature is a different color than the other features in the important features section, as taught by Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Chang, in order to enhance the online shopping experience (Chang, Col 1 Ln 6-23).

Regarding Claim 8, Varadarajan and Pham teach the method of claim 1. 
Varadarajan discloses review information regarding a return feature ((Col 10 Ln 22-61) fit parameter can be set to “fit” if a user buys and does not return an item. If the user returns the item, the fit parameter can be set to one of “small” or “large,” and such fit information can be determined in some embodiments by information provided by the user when making the return…Fit information can additionally or alternatively be mined from user reviews in some embodiments [fit information (which is interpreted to be return features for this reference – too big/small means a product will be returned) for users can be found in the reviews]).
However, the combination of Varadarajan and Pham does not explicitly teach wherein the modifying the default product display comprises: emphasizing, by the computer, at least one review on the new product display, wherein the at least one review correlates to one return feature of the plurality of return features, wherein the emphasizing comprises highlighting the at least one review.
Chang, on the other hand, teaches wherein the modifying, by the computer, the default product display comprises: emphasizing, by the computer, at least one review on the new product display, wherein the at least one review correlates to one return feature of the plurality of return features, wherein the emphasizing comprises highlighting the at least one review ((Col 3 Ln 44-64) central service may present the ratings and comments [reviews] in various manners…the service may provide an icon indicating the rating adjacent to the component, or the indication may be integral with the image of the component itself (e.g., a rating map)…the component may be illustrated graphically to have an enlarged [emphasized review] or reduced size that is different than a default size, to draw attention to the component (e.g. when one or more particularly good or bad ratings/reviews are associated therewith)…the component of interest may be presented in a highlighted manner; (Col 11 Ln 9-30) FIG. 3B illustrates the item page of FIG. 3A once a component [feature] of interest is selected. The item page 300 presents a component level rating window 320 that includes one or more component level ratings [reviews] 322 associated with the component or components within the region denoted by the region designator 316…different or additional rating information may be provided in connection with the selected component [specific review information displayed regarding a specific component/feature of a product/item]).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Varadarajan, emphasizing at least one review on the new product display, wherein the at least one review correlates to one return feature of the plurality of return features, wherein the emphasizing comprises highlighting the at least one review, as taught by Chang, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Varadarajan, to include the teachings of Chang, in order to enhance the online shopping experience (Chang, Col 1 Ln 6-23).


Claim 15 recites a medium comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.
Claim 16 recites a medium comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.


Response to Arguments
Applicant’s arguments, filed 06/21/2022, have been fully considered.

Claim Objections
Applicant argues the claim objections have been overcome. Remarks page 10. While the examiner acknowledges that the claim amendments have overcome some of the claim objections, one claim objection has not been overcome, as discussed above.

35 U.S.C. § 101
Applicant argues the claims are patent eligible because “Independent claims 1, 9, and 17 have significantly amended. The analysis in the outstanding office action is no longer applicable to the currently amended claims. Therefore, the rejection is now moot” (Remarks page 10). While the examiner acknowledges that the claims have been amended, a new 101 rejection has been applied to the newly amended claims, as detailed in the 101 rejection of the current office action.
Applicant argues the claims are 101 eligible because “Example 37 [states] that modifying a GUI based analysis of data is patent eligible...Therefore, the claimed invention is directed towards subject ” Remarks pages 10-11. The examiner disagrees. The subject matter examples are hypothetical and only intended to be illustrative of the claim analysis under the 2019 PEG. The examples should be interpreted based on the fact patterns set forth in each example, and other fact patterns may have different eligibility outcomes. In example 37, a technical solution is provided regarding the fact that previously, if a computer user wanted a non-typical arrangement of icons, the user would need to manually manipulate the icons on their display. Example 37 claims 1 and 2 allowed for such non-traditional arrangements to be performed automatically. By contrast, Applicant's claims provide no specific manner of automatically displaying icons to the user based on usage. Further, Applicant's claims are more similar to claim 3 of example 37, which is not eligible, because similar to claim 3, the identification and determining steps of the instant invention merely represent abstract ideas in which computing components are peripherally incorporated. Accordingly, the 101 rejection is maintained.

35 U.S.C. § 103
Applicant argues the combination of Varadarajan and Pham does not teach “modifying, by the computer, a default product display for the new product to emphasize the identified the plurality of return features of the new product, wherein the modifying a default product displaying includes adding one return feature of the plurality of return features to an important features section in the default product display of the new product, wherein the added return feature was not included in default content of the important features section of the default product display, wherein the added return feature is formatted differently than the default features located in the important features section.” (Remarks page 12). The examiner disagrees.  Varadarajan discloses modifying, by the computer, a default product display for the new product to emphasize the identified plurality of return features of the new product, wherein the modifying a default product display includes adding one return feature of the plurality of return features to an important features section in the default product display of the new product, wherein the added return feature was not included in default content of the important features section of the default product display, wherein the added return feature is formatted differently than the default features located in the important features section. Varadarajan discloses this at least in Col 8 Ln 49 – Col 9 Ln 13 and Fig. 2B, disclosing that persona-specific recommendations can be presented or not presented based on the determined fit suitability between an item and a user account persona. For instance, for shoes meant for a female, recommendations regarding two females associated with the account may be displayed, but not recommendations associated with a man on the account. Thus, the addition of the return information regarding the females on the account represents modifying the default product display to emphasize the return features, because these are added to the interface. This is further illustrated in Col 9, Ln 14-3, disclosing that upon being presented with a page, a user may indicate that the recommendation is for a different user and the interface may be updated. Updating the interface to pertain only to a specified persona is another example of modifying the interface, Furthermore, Fig. 2B displays an interface for ballet flats, comprising features, which is interpreted to be the important features section. Within this section, the returned features are separated at the bottom, formatted into columns, and placed under a different heading. Accordingly, these added return features are formatted differently than the default features. Thus, Varadarajan discloses this limitation in this claim.
Applicant argues that independent claims 9 and 17 and dependent claims 2-5, 7-8, 10-13, 15-16, and 18-20 are allowable for the same reasons as those with respect to claim 1. Remarks page 12. The examiner disagrees. The rejection of claim 1 has been maintained for the reasons detailed in the paragraph above, as well as for the reasons detailed in the 103 rejection of the instant Office action. Accordingly, the rejections of independent claims 9 and 17 and dependent claims 2-5, 7-8, 10-13, 15-16, and 18-20 have been maintained.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously cited Bright et al. (U.S. Publication No. 2014/0244431 A1) discloses providing possible return features to customers.
Previously cited Todasco (U.S. Publication No. 2016/0275590 A1) discloses determining a probability a product will return and recommending based on that. 
Previously cited Bleichenbacher (U.S. Publication No. 2019/0266648 A1) discloses analyzing product information.
Previously cited Brock et al. (U.S. Publication No. 2014/0257927 A1) discloses processing returned product information and displaying better recommendations. 
Previously cited Scott et al. (U.S. Patent No. 9,075,492 B1) discloses displaying a specific feature to a user on a web interface. 
Previously cited Canavor et al. (U.S. Patent No. 10,606,449 B2) discloses reorganizing the display of a webpage to display representations of items based on order history. 
Previously cited Dodge et al. (U.S. Patent No. 10,402,068 B1) discloses displaying a portion of an item showing specific features. 
Previously cited Jin et al. (U.S. Patent No. 10,026,115 B2) discloses displaying recommendations to a user to best fit them to reduce returns. 
Previously cited Siegel et al. (U.S. Patent No. 7,802,200 B1) discloses warning a user of possible return reason and providing a recommendation. 
Previously cited NPL reference U teaches methods of reducing return rates on products. Methods include gathering feedback of customers who have purchased the product by gathering information during a customer return. Problematic products are determined and based on this information, other products are recommended to a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA MAE MITROS whose telephone number is (571)272-3969. The examiner can normally be reached Monday-Friday from 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on 5712726764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA MAE MITROS/Examiner, Art Unit 3684                                                                                                                                                                                                        
/ALLISON G WOOD/Primary Examiner, Art Unit 3625